Title: To George Washington from the U.S. House of Representatives, 16 December 1795
From: U.S. House of Representatives, the
To: Washington, George


          
            Sir,
            [Philadelphia, 16 Dec. 1795]
          
          As the Representatives of the people of the United States, we cannot but participate in the strongest sensibility to every blessing which they enjoy, and cheerfully join with you in profound gratitude to the Author of all good, for the numerous and extraordinary blessings which he has conferred on our favored country.
          A final and formal termination of the distressing War which has ravaged our North Western frontier, will be an event which must afford a satisfaction proportioned to the anxiety with which it has long been sought; and in the adjustment of the terms, we perceive the true policy of making them satisfactory to the Indians, as well as to the United States, as the best basis of a durable tranquility. The disposition of such of the Southern tribes as had also heretofore annoyed our frontier, is another prospect in our situation, so important to the interest and happiness of the United States, that it is much to be lamented, that any clouds should be thrown over it, more especially by excesses on the part of our own citizens.
          While our population is advancing with a celerity which exceeds the most sanguine calculations; while every part of the United States displays indications of rapid and various improvements; while we are in the enjoyment of protection and security, by mild and wholesome laws, administered by governments founded on the genuine principles of rational liberty, a secure

foundation will be laid for accelerating, maturing and establishing the prosperity of our Country, if by treaty and amicable negotiation, all those causes of external discord which heretofore menaced our tranquility, shall be extinguished on terms compatible with our national rights and honor, and with our constitution, and great commercial interests.
          Among the various circumstances in our internal situation none can be viewed with more satisfaction and exultation, than that the late scene of disorder and insurrection has been completely restored to the enjoyment of order and repose. Such a triumph of reason and of law is worthy of the free government under which it happened, and was justly to be hoped from the enlightened and patriotic spirit which pervades and actuates the people of the United States.
          In contemplating that spectacle of national happiness which our country exhibits, and of which you, Sir, have been pleased to make an interesting summary, permit us to acknowledge and declare the very great share, which your zealous and faithful services have contributed to it, and to express the affectionate attachment which we feel for your character.
          The several interesting subjects which you recommended to our consideration, will receive every degree of attention which is due to them: And whilst we feel the obligation of temperance and mutual indulgence in all our discussions, we trust and pray, that the result to the happiness and welfare of our country may correspond with the pure affection we bear to it.
          Signed by order and in behalf of the House
          
            Jonathan Dayton Speaker.
            Attest, John Beckley Clerk.
          
        